number release date id office uilc cca_2013022009184135 ------------------- from -------------------- sent wednesday date am to ------------------------------------------ cc subject informal advice request this email follows up on our phone discussion regarding the application of judicial doctrines to foreign tax_credits we expressed the view of the internal_revenue_service that judicial doctrines including the economic_substance_doctrine can be used to challenge a foreign_tax_credit claim that otherwise meets the technical requirements of the internal_revenue_code and relevant regulations see 113_tc_214 the statutory regime does not completely express congress's intent regarding allowable foreign tax_credits and the economic_substance_doctrine applies to such credits congress did not intend to permit a transaction which is a mere manipulation of the foreign_tax_credit to achieve u s tax savings rev'd on other grounds 277_f3d_778 5th cir 816_fsupp2d_693 s d la disallowing foreign tax_credits claimed in connection with pritired transaction because in part the transaction lacked economic_substance bank of new york mellon corp v comm'r no t c filed date disallowing foreign tax_credits claimed in connection with a transaction that lacked economic_substance h_r rep no vol i pincite t he fact that a transaction does meet the requirements for specific treatment under any provision of the code is not determinative of whether a transaction or series of transactions of which it is a part has economic_substance see also revrul_2000_12 2000_1_cb_744 disallowing loss in connection with reset note transaction because the loss lacked economic_substance the transaction that produced the disputed tax_benefit is subject_to scrutiny for economic_substance even if it is part of a larger set of transactions see nicole rose corp v comm’r f 3d pincite 568_f3d_537 5th cir 454_f3d_1340 fed cir 436_f3d_431 4th cir 157_f3d_231 3d cir bank of new york mellon corp v comm'r no slip op pincite t c filed date 330_fsupp2d_122 d conn aff’d 150_fedappx_40 2d cir accordingly economic_substance principles properly apply to determine the substance of the transaction involving the reset notes that gave rise to the disputed foreign tax_credits in the case you're considering please don't hesitate to call if you have further questions
